The Court
held that the written finding.of the jury must control under the circumstances disclosed by this record as to what their real verdict was; that there being no such offense under our statutes as' an assault with intent to kill, the statutory offense being an assault with intent to commit the crime of murder, this written verdict cannot be construed as a finding that defendant was guilty of any thing more than an assault and battery; and that the sentence, therefore, was one not authorized by the verdict.
Judgment reversed, and prisoner discharged.